Exhibit 10(xx)

SECOND AMENDMENT TO NET LEASE AGREEMENT

This Second Amendment to Net Lease Agreement (this “Amendment”) is executed as
of December 17, 2007, between FUND IX, FUND X, FUND XI AND REIT JOINT VENTURE, a
Georgia joint venture (“Landlord”), and AVAYA, INC., a Delaware corporation
(“Tenant”), for the purpose of amending the Net Lease Agreement between
Landlord’s predecessor-in-interest with respect to the Lease (defined below) and
Tenant’s predecessor-in-interest with respect to the Lease dated May 30, 1997
(the “Original Lease”). The Original Lease, as amended or affected (as
applicable) by the Commencement Date Agreement, dated January 5, 1998, First
Amendment to Lease Agreement, dated March 30, 1998, and the Assignment of
Tenant’s Interest in Lease, dated September 30, 2000, is referred to herein as
the “Lease”. Capitalized terms used herein but not defined shall be given the
meanings assigned to them in the Original Lease.

RECITALS:

Pursuant to the terms of the Lease, Tenant is currently leasing Premises located
at 14400 Hertz Quail Springs Parkway, Oklahoma City, Oklahoma 73134 containing a
Building consisting of 57,186 rentable square feet of space and commonly known
as Quail Springs Office Park North. Tenant desires to extend the Term for a
period of 24 months, and Landlord has agreed to such extension on the terms and
conditions contained herein.

AGREEMENTS:

For valuable consideration, whose receipt and sufficiency are acknowledged,
Landlord and Tenant agree as follows:

1. Extension of Term. The Term is hereby extended such that it expires at 5:00
p.m., Oklahoma City, Oklahoma, time, on January 31, 2010, rather than
January 31, 2008, on the terms and conditions of the Lease, as modified hereby.
Tenant shall have no further rights to extend or renew the Term.

2. Fixed Rent. Beginning February 1, 2008, the monthly Fixed Rent shall be the
following amounts for the following periods of time:

 

Time Period

   Annual Fixed Rent
Rate Per Rentable
Square Foot    Monthly
Installments of
Fixed Rent

02/01/08 — 01/31/09

   $ 13.00 NNN    $ 61,951.50

02/01/09 — 01/31/10

   $ 13.50 NNN    $ 64,334.25

3. Condition of Premises. Tenant hereby accepts the Premises in their “AS-IS”
condition, and Landlord shall have no obligation for any construction or
finish-out allowance or providing to Tenant any other tenant inducement.

 

1



--------------------------------------------------------------------------------

4. Confidentiality. Tenant acknowledges the terms and conditions of the Lease
(as amended hereby) are to remain confidential for Landlord’s benefit and may
not be disclosed by Tenant to anyone, by any manner or means, directly or
indirectly, without Landlord’s prior written consent; however, Tenant may
disclose the terms and conditions of the Lease if required by Law or court
order, and to its attorneys, accountants, employees and existing or prospective
financial partners provided same are advised by Tenant of the confidential
nature of such terms and conditions and agree to maintain the confidentiality
thereof (in each case, prior to disclosure). Tenant shall be liable for any
disclosures made in knowing violation of this Section by Tenant. The consent by
Landlord to any disclosures shall not be deemed to be a waiver on the part of
Landlord of any prohibition against any future disclosure.

5. Notices; No Electronic Records. All notices and other communications given
pursuant to the Lease shall be in writing and shall be (a) mailed by first
class, United States mail, postage prepaid, certified, with return receipt
requested, and addressed to the parties hereto at the address listed below,
(b) hand delivered to the intended addressee, (c) sent by nationally recognized
overnight courier, or (d) sent by facsimile transmission followed by a
confirmatory letter. Notice sent by certified mail, postage prepaid, shall be
effective three business days after being deposited in the United States mail;
all other notices shall be effective upon delivery to the address of the
addressee (even if such addressee refuses delivery thereof). Landlord and Tenant
hereby agree not to conduct the transactions or communications contemplated by
the Lease, as amended hereby, by electronic means, except by facsimile
transmission as specifically set forth in this Section 5; nor shall the use of
the phrase “in writing” or the word “written” be construed to include electronic
communications except by facsimile transmissions as specifically set forth in
this Section 5. The parties hereto may change their addresses by giving notice
thereof to the other in conformity with this provision. The addresses for notice
set forth below shall supersede and replace any addresses for notice set forth
in the Lease.

 

Landlord:

  

Fund IX, Fund X, Fund XI and REIT Joint Venture

c/o Wells Real Estate Funds

6200 The Corners Parkway

Norcross, Georgia 30092

Attention: South Region Asset Management

Telephone: 770.243.8418

Telecopy: 770.243.4684

Tenant:

  

Avaya Inc.

c/o CB Richard Ellis, Inc.

5100 Poplar Avenue

Memphis, Tennessee 38137

With a copy to:

  

Avaya, Inc.

211 Mt. Airy Road

Basking Ridge, New Jersey 07920

  

Attention: Real Estate Paralegal

Telephone No.: 908.953.6065

Telecopy No.: 908.953.4912

 

2



--------------------------------------------------------------------------------

6. Deletion of Reduction Right. Tenant’s right to reduce the size of the
Premises pursuant to Section 52 of the Original Lease has expired and Section 52
is deleted in its entirety.

7. Brokerage. Landlord and Tenant each warrant to the other that it has not
dealt with any broker or agent in connection with the negotiation or execution
of this Amendment other than CB Richard Ellis, Inc., whose commission shall be
paid by Landlord pursuant to a separate written agreement. Tenant and Landlord
shall each indemnify the other against all costs, expenses, attorneys’ fees, and
other liability for commissions or other compensation claimed by any other
broker or agent claiming the same by, through, or under the indemnifying party.

8. Prohibited Persons and Transactions. Tenant represents and warrants that
neither it nor any of its subsidiaries, and none of their respective employees
or officers, is, as of the date hereof, a person or entity with whom U.S.
persons or entities are restricted from doing business under regulations of the
Office of Foreign Assets Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
having the force and effect of law.

9. Ratification. Tenant hereby ratifies and confirms its obligations under the
Lease, and represents and warrants to Landlord that it has no defenses thereto.
Additionally, Tenant further confirms and ratifies that, to the best of its
knowledge as of the date hereof, (a) the Lease is and remains in good standing
and in full force and effect, (b) Tenant has no claims, counterclaims, set-offs
or defenses against Landlord arising out of the Lease or in any way relating
thereto or arising out of any other transaction between Landlord and Tenant, and
(c) all tenant finish-work allowances provided to Tenant under the Lease or
otherwise, if any, have been paid in full by Landlord to Tenant, and Landlord
has no further obligations with respect thereto.

10. Binding Effect; Governing Law. Except as modified hereby, the Lease shall
remain in full effect and this Amendment shall be binding upon Landlord and
Tenant and their respective successors and assigns. If any inconsistency exists
or arises between the terms of the Lease and the terms of this Amendment, the
terms of this Amendment shall prevail. This Amendment shall be governed by the
laws of the State in which the Premises are located.

11. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall constitute an original, but all of which shall constitute one
document.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

LANDLORD:  

FUND IX, FUND X, FUND XI AND REIT

JOINT VENTURE, a Georgia joint venture

 

WELLS REAL ESTATE FUND IX, L.P., a

Georgia limited partnership

      By:  

Wells Partners, L.P., a Georgia limited

partnership, as general partner

       

By:   Wells Capital, Inc., a Georgia

         corporation, its general partner

               

By: /s/ Randall D. Fretz

Name: Randall D. Fretz

Title: Sr. Vice President

                           

WELLS REAL ESTATE FUND X, L.P.,

a Georgia limited partnership

      By:  

Wells Partners, L.P., a Georgia limited

partnership, as general partner

       

By:   Wells Capital, Inc., a Georgia

         corporation, its general partner

       

By: /s/ Randall D. Fretz

Name: Randall D. Fretz

Title: Sr. Vice President

                           

WELLS REAL ESTATE FUND XI, L.P.,

a Georgia limited partnership

      By:  

Wells Partners, L.P., a Georgia limited

partnership, as general partner

       

By:   Wells Capital, Inc., a Georgia

         corporation, its general partner

       

By: /s/ Randall D. Fretz

Name: Randall D. Fretz

Title: Sr. Vice President

 

4



--------------------------------------------------------------------------------

 

Piedmont Operating Partnership, L.P.,

a Delaware limited partnership

(Administrative Venture Partner)

   

By: /s/ Joseph H. Pangburn

Name: Joseph H. Pangburn

Title: Sr. Vice President

                TENANT:   AVAYA, INC., a Delaware corporation            

By: /s/ Courtney Mezinis

Name: Courtney Mezinis

Title: Director – Avaya Global Real Estate

 

 

 

5